                                                                                                     Case 2:21-cv-00008-RFB-DJA Document 7
                                                                                                                                         6 Filed 01/22/21
                                                                                                                                                 01/21/21 Page 1 of 2



                                                                                           1   Suzanne L. Martin
                                                                                               Nevada Bar No. 8833
                                                                                           2   suzanne.martin@ogletreedeakins.com
                                                                                           3   Noel M. Hicks
                                                                                               Nevada Bar No. 13893
                                                                                           4   noel.hicks@ogletreedeakins.com
                                                                                               OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
                                                                                           5   Wells Fargo Tower
                                                                                               Suite 1500
                                                                                           6   3800 Howard Hughes Parkway
                                                                                           7   Las Vegas, NV 89169
                                                                                               Telephone: 702.369.6800
                                                                                           8   Fax: 702.369.6888

                                                                                           9   Attorneys for Defendants Sodexo, Inc., Sodexo
                                                                                               America, LLC, Sodexo Operations, LLC, and SDH
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                          10   Services West, LLC

                                                                                          11
                                                                                                                            UNITED STATES DISTRICT COURT
                                                                                          12
                                                 Suite 1500, 3800 Howard Hughes Parkway




                                                                                                                              FOR THE DISTRICT OF NEVADA
                                                                                          13
                                                         Telephone: 702.369.6800
                                                           Las Vegas, NV 89169
                                                            Wells Fargo Tower




                                                                                          14   GARY DAVIS and SCOTT SCRIBNER,                       Case No.: 2:21-cv-00008-RFB-DJA

                                                                                          15                          Plaintiffs,

                                                                                          16   vs.
                                                                                                                                                      STIPULATION AND ORDER FOR AN
                                                                                          17   UNIVERSAL HEALTH SERVICES INC., a                      EXTENSION OF TIME TO RESPOND
                                                                                               Delaware Corporation; UHS OF                             TO PLAINTIFFS’ COMPLAINT
                                                                                          18   DELAWARE, INC., a Delaware Corporation;
                                                                                               VALLEY HEALTH SYSTEM, LLC, a                                      (FIRST REQUEST)
                                                                                          19   Delaware Limited Liability; SODEXO, INC.
                                                                                               dba SODEXO USA, a Delaware Corporation;
                                                                                          20   SODEXO AMERICA, LLC dba SODEXO
                                                                                               USA, a Delaware Limited Liability; SODEXO
                                                                                          21   OPERATIONS, LLC dba SODEXO USA, a
                                                                                               Delaware Limited Liability and SDH
                                                                                          22   SERVICES WEST, LLC dba SODEXO USA,
                                                                                               a Delaware Limited Liability,
                                                                                          23
                                                                                                                      Defendants.
                                                                                          24

                                                                                          25            Pursuant to LR IA 6-1, LR IA 6-2 and LR 7-1, Plaintiffs Gary Davis and Scott Scribner
                                                                                          26   (“Plaintiffs”) and Defendants Sodexo, Inc., Sodexo America, LLC, Sodexo Operations, LLC, and
                                                                                          27   SDH Services West, LLC (“Sodexo”), by and through their respective undersigned counsel of
                                                                                          28   record, hereby request and stipulate to extend the time for Sodexo to respond to Plaintiffs’ Complaint
                                                                                                  Case 2:21-cv-00008-RFB-DJA Document 7
                                                                                                                                      6 Filed 01/22/21
                                                                                                                                              01/21/21 Page 2 of 2



                                                                                           1   (ECF No. 1) for thirty (30) days. Sodexo’s response is currently due on January 29, 2021. Defense
                                                                                           2   counsel has just been retained in this matter and requires additional time to investigate the facts of
                                                                                           3   this matter, including the existence, and application of employment arbitration agreements that were
                                                                                           4   sent to each Plaintiff during their employment, and prepare a response to Plaintiffs’ Complaint.
                                                                                           5   Therefore, the parties request and stipulate that the deadline for Sodexo to respond to the Plaintiffs’
                                                                                           6   Complaint be extended to March 1, 2021. This is the parties’ first request for an extension of time.
                                                                                           7          This Stipulation is made in good faith and is not intended for purposes of delay.
                                                                                           8   DATED this 21st day of January, 2021.            DATED this 21st day of January, 2021.
                                                                                           9   LAW OFFICES OF MICHAEL P. BALABAN                OGLETREE, DEAKINS, NASH, SMOAK & STEWART,
                                                                                          10                                                    P.C.
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                          11   /s/ Michael P. Balaban                           /s/ Suzanne L. Martin
                                                                                               Michael P. Balaban                               Suzanne L. Martin
                                                                                          12   Nevada Bar No. 9370                              Nevada Bar No. 8833
                                                 Suite 1500, 3800 Howard Hughes Parkway




                                                                                               10726 Del Rudini Street                          Noel M. Hicks
                                                                                          13
                                                                                               Las Vegas, NV 89141                              Nevada Bar No. 13893
                                                         Telephone: 702.369.6800




                                                                                               Attorney for Plaintiffs                          Wells Fargo Tower
                                                           Las Vegas, NV 89169




                                                                                          14
                                                            Wells Fargo Tower




                                                                                               Gary Davis and Scott Scribner                    Suite 1500
                                                                                          15                                                    3800 Howard Hughes Parkway
                                                                                                                                                Las Vegas, NV 89169
                                                                                          16                                                    Attorneys for Defendants
                                                                                          17                                                    Sodexo, Inc., Sodexo America, LLC, Sodexo
                                                                                                                                                Operations, LLC, and SDH Services West, LLC
                                                                                          18
                                                                                                                                             ORDER
                                                                                          19
                                                                                                      IT IS SO ORDERED.
                                                                                          20

                                                                                          21
                                                                                                                                            UNITED
                                                                                                                                            UNITEDSTATES
                                                                                                                                                    STATES MAGISTRATE
                                                                                                                                                             JUDGE    JUDGE
                                                                                          22                                                  January 22, 2021
                                                                                          23                                                 DATED
                                                                                          24

                                                                                          25

                                                                                          26
                                                                                          27

                                                                                          28


                                                                                                                                                 2
